Pee Curiam,
On the plaintiff’s personal testimony it was inevitable that a judgment of nonsuit should be entered against her. She expressly said she was not in front of the car when she was injured, but that as she went to the edge of the track she saw that the car was moving and that the dasher was right in front of her. She said also that she was at the side of the car when she was struck. She could not have been struck in such a position except as a consequence of her coming in contact with the car by her voluntary act, and for such an accident of course the defendant was not responsible. The plaintiff saw the car on the track in front of her, but nevertheless she attempted to cross the track and naturally struck the side of the car by her own movement.
Judgment affirmed.